Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 20,
2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00077-CV

                     ALI CHOUDHRI ET AL, Appellants

                                       V.

                  OSAMA ABDULLATIF, ET AL, Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-44151


                         MEMORANDUM OPINION

      This is an appeal from an order signed January 14, 2019. On May 28, 2019,
appellant Ali Choudhri filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The certificate of conference states (1) Mokaram-Latif West Loop, Ltd. and
Mokaram-Latif General, LLC do not oppose the motion, and (2) counsel for
Choudhri attempted to confer with counsel for appellees, but counsel for appellees
has not responded as to whether appellees oppose the motion. The motion has been
on file for more than 10 days, and no response has been filed.

      The motion is granted, and the appeal is dismissed.



                                  PER CURIAM


Panel Consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2